     Case 2:17-cv-02655-JAD-EJY Document 33 Filed 04/15/20 Page 1 of 2




 1
      SYLVIA L. ESPARZA, ESQ. NV #8444
 2    Law Office of Sylvia L. Esparza
      3340 Pepper Lane, Suite 105
 3    Las Vegas, Nevada 89120
      (702) 853-0233
 4
      Fax (702) 853-0234
 5    Sylvia@sylviaesparzalaw.com
      Counsel for Plaintiff,
 6    Sathirawat Saubhayana
 7                                    U.S. DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                    LAS VEGAS, NEVADA
 9                                                 ***
      SATHIRAWAT SAUBHAYANA                         )…CASE NO. 2:17-cv-02655-JAD-GWF
10                                                  )…Agency No. 087 026 142
11                   Plaintiff                      )
                                                    ) UNOPPOSED MOTION TO EXTEND
12                   vs.                            ) TIME TO AMEND COMPLAINT
                                                    )
13    WILLIAM P. BARR, U.S. Attorney                )
14    General, et al.,                              )
                       Defendants                   )
15                                                  )
                                                    )
16
17           Plaintiff, Sathirawat Saubhayana, through his Counsel hereby moves to extend the time
18    for the filing of the amended complaint until May 18, 2020. The current filing deadline is April
19    16, 2020. The requested extension of time is based on the following:
20
21           1. This is a challenge to U.S. Citizenship and Immigration Services’ (“USCIS”)
22           decision to deny Plaintiff’s application for naturalization. See 8 U.S.C. §1241(c).
23
24           2. Undersigned counsel requires additional time to file the amended complaint due to
25           recent outbreak of the coronavirus disease 2019 (“COVID-19”), which has impacted
26           our office and ability to meet various deadlines.
27           ///
28           ///

                                                     1
     Case 2:17-cv-02655-JAD-EJY Document 33 Filed 04/15/20 Page 2 of 2




 1          3. Defendants, through counsel, indicated that they do not oppose this motion for an
 2          extension of time, by email on April 15, 2020. To that end, Plaintiff requests an
 3          additional 30 days to respond, until May 18, 2020.
 4
                                       Respectfully submitted,
 5
 6                                    /s/ Sylvia L. Esparza__
                                      Sylvia L. Esparza, Esq.
 7                                    Attorney for Plaintiff
 8
 9
10
11                                                    IT IS SO ORDERED.

12
13
                                                      _________________________________
14                                                    UNITED STATES MAGISTRATE JUDGE
15
                                                      Dated: April 15, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  2
